Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-6 and 8-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as receiving, by a digital assistant executing on a mobile device, a verbal talk back add command to add a talk back feature that corresponds to an output of a target application installed on the mobile device, without the verbal talk back add command specifying the target application; storing the talk back feature on a server; initiating, by the digital assistant, a talk back recording mode based on the received verbal talk back add command, wherein the digital assistant in the talk back recording mode is configured to record a set of events that corresponds to a workflow of the target application; analyzing, by the digital assistant, a view of the target application at a specific state to identify objects within the view, the specific state being selected by a user; receiving, by the digital assistant, a selection of a talk back object selected from the identified objects, the talk back object being an output of the target application at the specific state and having metadata; [[and]] decoding the talk back 
The above claims are deemed allowable given the complex nature of developer options including talkback objects correlated to specific sounds, recorded event sets, and application target as precisely claimed as a whole. The prior art as a whole reads upon developer based GUI application customization e.g. edges, actors, objects, and command/voice inputs. The present invention claim set differs from this particularly because it is a partially automated digital assistant based operation i.e. a developer using an automation driven to create events and display states. Related prior art includes website drag-and-drop technology that is analogous but primitive when compared to the claims. Additional technology in the art includes workflow developer systems such as IVR or dialog options for virtual assistants in dialog on a GUI or audible on a phone call. The closest prior art is deficient since while offering drag-and-drop or dropdown selection as well as pre-defined audio inputs/outputs, it fails to teach or suggest the initiating, analyzing, receiving, and decoding limitations, directed to automated recording mode and object identification together with developer based selections thereby providing partial automation for developers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chiu, Leo et al.	US 20050135338 A1
	ASR application development.

Lebrun; Alexandre	US 20150302850 A1
	Entity and development of actionable speech programs

Jothilingam; Raghu et al.	US 20180174577 A1
	Dialect processing in speech.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov
	
	
!